Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brett Krueger on 12/14/2021.
The application has been amended as follows: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1.       	(Currently Amended) A method comprising:
receiving, at a processor of a legged robot, sensor information from one or more sensors of the legged robot, the legged robot comprising leg members and leg joints;
determining, by the processor, an instantaneous state of the legged robot based on the sensor information, the instantaneous state comprising a velocity of the legged robot and a current gait of the legged robot;
determining, by the processor, a target gait for operating the legged robot on a ground surface;
obtaining, by the processor, an ordered list of gait controllers based on the target gait for operating the legged robot, each gait controller of the ordered list of gait controllers associated 
assigning, by the processor, a cost to each gait controller of the ordered list of gait controllers based on the instantaneous state of the legged robot;
reordering, by the processor, the ordered list of gait controllers in increasing magnitude of cost; 
traversing the reordered list of gait controllers, by the processor, until a validity check associated with a particular gait controller passes; 
instructing, by the processor, the leg members and/or the leg joints to actuate based on the one or more output parameters of the particular gait controller, causing the legged robot to achieve the respective intermediary gait associated with the particular gait controller; and
after instructing the leg members and/or the leg joints to actuate based on the one or more output parameters of the particular gait controller:
obtaining, by the processor, a target gait controller associated with the target gait for operating the legged robot, the target gait controller comprising:
a validity check associated with the target gait; and
one or more output parameters associated with the target gait;
determining, by the processor, whether the instantaneous state of the legged robot satisfies the validity check associated with the target gait for the target gait controller; and
when the instantaneous state of the legged robot satisfies the validity check associated with the target gait for the target gait controller, instructing, by the processor, the leg members and/or the leg joints to actuate based on the one or more output parameters associated with the target gait, the actuation of the leg members and/or the leg joints causing the legged robot to achieve the target gait.

2.	(Canceled) 

3.	(Currently Amended) The method of claim [[2]]1, wherein the one or more output parameters associated with the target gait comprise:
target step locations to achieve the target gait; and


4.	(Original) The method of claim 1, wherein the one or more output parameters associated with the respective intermediary gait comprise:
target step locations to achieve the respective intermediary gait; and
at least one of target joint torques or target joint angles for the leg joints to achieve the target step locations.  

5.	(Canceled)  

6.	(Original) The method of claim 1, wherein the instantaneous state of the legged robot comprises at least one of a position of the legged robot, a velocity of the legged robot, an angle associated with each leg joint, or a torque associated with each leg joint.

7.	(Original) The method of claim 1, wherein each gait controller of the reordered list of gait controllers comprises a respective acyclic gait controller defining touchdown timings and positions for the leg members of the legged robot to transition from a current gait to the target gait.  

8.	(Original) The method of claim 1, wherein the respective intermediary gaits for the gait controllers of the reordered list of gait controllers comprise at least one of a stand-to-slow-walk gait, a slow-walk-to-stand gait, a slow-walk-to-medium-walk gait, a medium-walk-to-slow-walk gait a medium-trot-to-slow-trot gait, or a slow-trot-to-medium-trot gait.  

9.	(Original) The method of claim 1, wherein determining the target gait for operating the legged robot comprises receiving an input command from an external controller in communication with the processor for the legged robot, the input command comprising an instruction for the legged robot to perform the target gait.



11.	(Currently Amended) A legged robot comprising:
leg members connected by leg joints;
one or more sensors;
a processor in communication with the one or more sensors; and
a non-transitory computer-readable medium in communication with the processor and storing instructions, that when executed by the processor, cause the processor to perform operations comprising:
receiving sensor information from the one or more sensors of the legged robot;
determining an instantaneous state of the legged robot based on the sensor information, the instantaneous state comprising a velocity of the legged robot and a current gait of the legged robot;
determining a target gait for operating the legged robot on a ground surface;
obtaining an ordered list of gait controllers based on the target gait for operating the legged robot, each gait controller of the ordered list of gait controllers associated with a respective intermediary gait for operating the legged robot to achieve the target gait and comprising one or more output parameters associated with the respective intermediary gait; 
assigning a cost to each gait controller of the ordered list of gait controllers based on the instantaneous state of the legged robot;
reordering the ordered list of gait controllers in increasing magnitude of cost; 
traversing the reordered list of gait controllers until a validity check associated with a particular gait passes; 
instructing the leg members and/or the leg joints to actuate based on the one or more output parameters of the particular gait controller, causing the legged robot to achieve the respective intermediary gait associated with the particular gait controller; and
after instructing the leg members and/or the leg joints to actuate based on the one or more output parameters of the particular gait controller:
obtaining a target gait controller associated with the target gait for operating the legged robot and comprising:
a validity check associated with the target gait; and
one or more output parameters associated with the target gait;
determining whether the instantaneous state of the legged robot satisfies the validity check associated with the target gait for the target gait controller; and
when the instantaneous state of the legged robot satisfies the validity check associated with the target gait for the target gait controller, instructing the leg members and/or the leg joints to actuate based on the one or more output parameters associated with the target gait, the actuation of the leg members and/or the leg joints causing the legged robot to achieve the target gait.

12.	(Canceled) 

13.	(Currently Amended) The legged robot of claim [[12]]11, wherein the one or more output parameters associated with the target gait comprise:
target step locations to achieve the target gait; and
at least one of target joint torques or target joint angles for the leg joints to achieve the target step locations.

14.	(Original) The legged robot of claim 11, wherein the one or more output parameters associated with the respective intermediary gait comprise:
target step locations to achieve the respective intermediary gait; and
at least one of target joint torques or target joint angles for the leg joints to achieve the target step locations.  

15.	(Canceled)  

16.	(Original) The legged robot of claim 11, wherein the instantaneous state of the legged robot comprises at least one of a position of the legged robot, a velocity of the legged robot, an angle associated with each leg joint, or a torque associated with each leg joint.

17.	(Original) The legged robot of claim 11, wherein each gait controller of the reordered list of gait controllers comprises a respective acyclic gait controller defining touchdown timings and positions for the leg members of the legged robot to transition from a current gait to the target gait.  

18.	(Original) The legged robot of claim 11, wherein the respective intermediary gaits for the gait controllers of the reordered list of gait controllers comprise one of a stand-to-slow-walk gait, a slow-walk-to-stand gait, a slow-walk-to-medium-walk gait, a medium-walk-to-slow-walk gait a medium-trot-to-slow-trot gait, or a slow-trot-to-medium-trot gait.  

19.	(Original) The legged robot of claim 11, wherein determining the target gait for operating the legged robot comprises receiving an input command from an external controller in communication with the processor for the legged robot, the input command comprising an instruction for the legged robot to perform the target gait.

20.	(Original) The legged robot of claim 11, wherein determining the target gait for operating the legged robot comprises receiving an input command from an external controller in communication with the processor of the legged robot, the input command comprising an instruction to move the legged robot to a target geographical location.    

REASONS FOR ALLOWANCE

Following the above Examiner's Amendment, claims 1, 3-4, 6-11, 13-14 and 16-20 are allowed.
Regarding the legged robot and method as recited in claims 1 or 11, the closest prior art Kanazawa, Goulding and Seo fail to disclose the limitations combination of assigning, by the processor, a cost to each gait controller of the ordered list of gait controllers based on the instantaneous state of the legged robot; reordering, by the processor, the 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make oblivious the Applicant's claimed invention. 
The dependent claims 3-4, 6-11, 13-14 and 16-20 are also allowed for at least this same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667